Conlan, J.
The plaintiff was the owner of an office building in -the city of St. Louis, known as the Union Trust Building. It leased a portion of the premises to the defendant for a term of years; the defendant occupied the premises until about March 1, 1896, when it vacated, claiming an eviction, and the plaintiff, under one of the provisions of the lease, relet a portion of the premises for the defendant’s benefit, and this action was brought to recover the rent in excess of the amount received for such reletting.
The lease provided that all signs shall be made in gilt or silver leaf lettering and both in size, style of lettering and material under written instructions of the lessor or his agent, and shall be first approved by the landlord before being put up. It was contended by the defendant on the trial that he had such permission to put-up a sign, which, in addition to the lettering, contained a sort of trade-mark, or device, and this, it was claimed by the plaintiff, was not permitted under the provisions of the lease, and that consent for its use upon the premises had not first been obtained.
This sign was taken down by the landlord, and, after removing the objectionable features complained of, was restored. This the defendant asserts, freed him from the obligation to pay rent and canceled the lease. The court charged the jury in part as follows: “The question for you to determine in this case is, were the signs which the defendant placed upon the bulletin board in question approved of by the plaintiff before they were placed there? The plaintiff wishes you to believe that the sign upon the thirteenth floor was placed there conditionally; that is to say, that it might remain there until it was objected to by other tenants. H you believe that the sign was placed there in that manner and on that condition, then I charge you that the plaintiff had a right to remove the same and replace it as he did, minus the trade-mark, and under those circumstances, the defendant would be liable for the rent.”
The learned judge also charged the converse of the proposition, and thus the whole controversy was before the jury.
The defendant failed to except to any of the propositions that were submitted to the jury under the charge, and must, therefore, be deemed to have fully acquiesced therein.
*788The jury having determined in favor of the plaintiff, there is nothing before us for review.
The judgment and order appealed from must be affirmed, with costs.
FIascall and Scotchman, JJ., concur.
Judgment and order affirmed, with costs.